Citation Nr: 0924857	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-39 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1963 to May 1968.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in November 2008 when it was 
referred to the Veterans Health Administration (VHA) for an 
advisory medical opinion.  In May 2009, the Veteran submitted 
additional argument with a waiver of RO initial consideration 
of such evidence.


FINDINGS OF FACT

1. The competent medical evidence of record does not show 
that the Veteran has had a right ear hearing loss disability 
at any time during the appeal period.  

2. The record does not contain clear and unmistakable 
evidence that left ear hearing loss disability preexisted 
service.

3. Left ear hearing loss was not manifested in service; 
sensorineural left ear hearing loss (SNHL) was not manifested 
in the first postservice year; and the preponderance of the 
evidence is against a finding that the Veteran's current left 
ear hearing loss disability is related to his service, 
including noise exposure, therein.

4. Competent medical evidence reasonably shows that current 
tinnitus is at least partially related to noise exposure 
during service.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008). 

2. Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  July and October 2005 letters 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  Additionally, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), an April 2008 letter informed the Veteran of 
disability rating and effective date criteria.  He has had 
ample opportunity to respond/ supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA examination in October 2005 and the Board 
referred the case for a VHA opinion in November 2008.  The 
February 2009 VHA opinion and March 2009 addendum opinion 
reflect a review of the claims file and sufficient rationale 
in response to the questions posed by the Board in the 
November 2008 engagement letter.  Hence, the record reflects 
substantial compliance with the November 2008 engagement 
letter.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(requiring substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion).  The Veteran has not 
identified any evidence that remains outstanding.  VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

General Legal Criteria

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Legal Criteria - Hearing Loss

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a Veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

        Right Ear Hearing Loss

The threshold matter that must be addressed here, as with any 
claim seeking service connection, is whether the claimed 
disability is present.  A preponderance of the evidence is 
against a finding that the Veteran has right ear hearing loss 
by VA standards.  

An April 2005 VA treatment record shows right ear hearing was 
considered to be within normal limits through 8000 Hertz and 
speech discrimination results were 100 percent.

On the authorized audiological evaluation in October 2005, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner concluded that right 
ear hearing was within normal limits.  

In the absence of proof of a present disability, there cannot 
be a valid claim of service connection; thus, it is 
unnecessary to proceed any further with the analysis of 
whether right ear hearing loss is related to the Veteran's in 
service noise exposure as the medical evidence of record is 
against a finding that he has a right ear hearing loss by VA 
standards at any time during the appeal period.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Notably, the 
Veteran's arguments have focused on left ear hearing loss and 
he has not alleged that he has right ear hearing loss that is 
related to his service.  As a preponderance of the evidence 
is against the Veteran's claim of service connection for 
right ear hearing loss, the benefit of the doubt rule does 
not apply, and the claim must be denied.


        Left Ear Hearing Loss 

A Veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  The record does not contain a service entrance 
examination; hence, the presumption of soundness attaches.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  Wagner v. Principi, 370 F.3d 
1089, 1097 (Fed. Cir. 2004).  In determining whether a 
condition preexisted service, the Veteran's medical history, 
accepted medical principles, evidence regarding the basic 
character, origin and development of the condition, and lay 
and medical evidence concerning the inception, development 
and manifestations of the condition must be considered.  
38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 
390, 396 (2009).  A lack of aggravation can be shown by 
establishing either that there was no increase in disability 
or that any increase in disability was due to the natural 
progression of the preexisting condition.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.

The Veteran's DD Form 214 reflects that he served in the Air 
Force as a supply management staff officer.

July 1962 STRs (during his service in the Air Force ROTC) 
state that he was denied admission into the United States 
Military Academy (USMA) at West Point in 1958 due to left ear 
hearing loss.  The examiner also noted that the hearing loss 
was due "probably [to] nerve type AS" and that Rinne and 
Weber tests were suggestive of nerve deafness.  The Veteran 
checked a box next to "Ear, Nose or Throat Trouble" and 
circled "Ear."  July 1962 audiometry revealed puretone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
LEFT
30(45)
20(30)
5(15)
20(30)
25(30)
30(40)

[The figures in parentheses in the above and following charts 
represent ISO (ANSI) units, and are provided for data 
comparison purposes.]  He was found not to be qualified for 
Commission because of left ear hearing loss.

September 1962 audiometry results from Dr. S. N. B. are in 
graphical form and appear to indicate increased puretone 
threshold levels at 500, 4000, and 8000 Hertz.  

Audiometry in November 1962 revealed the following puretone 
thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
6000
LEFT
0(15)
0(10)
5(15)
-10(0)
-10(5)
-10(0)

A November 1962 letter from Dr. S. N. B. explains that the 
November 1962 audiometry revealed left ear hearing that was 
normal in the speech range with a mild high-tone loss at 4000 
and 8000 c.p.s.  He found that the "mild drop at the higher 
frequencies is not considered clinically significant and is 
not in any way disabling.  The cause of this mild high-tone 
loss is not apparent and there is no reason to believe that 
there should be any progression."  

In July 1965 it was noted that the Veteran had a mild hearing 
loss in the left ear in the 4000 to 8000 Hertz range that was 
consistent with nerve damage and had a negative history of noise 
exposure (prolonged) to loud noises.  Audiometry results were 
noted in graphical form and appear to show puretone decibel 
levels (after conversion) in the range of 25 to 35 at the 4000 
Hertz level and in the range of 30 to 40 at the 6000 Hertz level.  
The impression was acoustic nerve damage left ear secondary to 
noise.  Ear plugs were recommended along with yearly audiograms.

October 1965 audiometry results show puretone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
LEFT
0(15)
0(10)
15(25)
15(25)
15(20)
30(40)

In August 1966 the Veteran was assigned a physical profile of 2 
for hearing; it was noted he probably had nerve type hearing 
loss.

April 1968 service separation examination audiometry results 
reveal puretone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
LEFT
0
0
0
0
0
15

[These audiometry results indicate they were completed using ISO 
units.]  Postservice evidence includes an April 2005 VA treatment 
record where the audiologist noted the Veteran was exposed to 
aircraft and annual weapons qualifying fire noise in the 
military.  The audiologist also noted the Veteran's history that 
his hearing loss "began as a child; caused by measles or chicken 
pox." 

In a statement submitted in conjunction with his June 2005 claim, 
the Veteran reported that his duty stations from June 1963 to 
October 1965 and from August 1966 until his separation in May 
1968 were directly adjacent to the flight line which subjected 
him to prolonged loud noise from aircraft.

On October 2005 VA examination, the audiologist reviewed the 
Veteran's claims file and noted that he was a mechanic in the 
Air Force and was exposed to "regular significant [ ] high 
levels of noise on the flight line."  Postservice he worked 
in real estate for 25 years; he was currently working in 
retail.  Audiometry revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
65
60
65
65

Speech audiometry revealed speech recognition ability of 66 
percent in the left ear.  The audiologist provided the 
following opinion: 

With hearing within normal limits for rating 
purposes at discharge and for all exams completed 
while in the military, documentation of hearing 
difficulty before military service, configuration 
of the hearing loss which is inconsistent with 
acoustic trauma, onset of hearing difficulty 
particularly noticeable over the past few years 
which is as least more than 25 years after 
military separation, . . . and with one attempt 
at amplification 10-15 years ago which again is 
more than 25 years after military separation, it 
is not likely that the left ear hearing loss . . 
. [is] related to time spent in the military.

A February 2006 VA treatment record shows that Dr. B. A. M noted 
that "Patient reports that the condition (hearing loss) 
originated probably around the early 60s when he was in an ROTC 
program and was considered possibly a disqualifying condition for 
entry."  The doctor's report also mentions that a "specialist" 
deemed the condition "mild" and the Veteran was allowed 
admission into the Air Force.  Dr. B. A. M. noted that during 
service the Veteran worked close to the flight line and was 
engaged in some flying duties providing supplies for photo 
reconnaissance missions where the Veteran had to fly on C-130s.  
The doctor also noted that there was no family history of hearing 
problems, and that November 2005 MRI scans of the Veteran's brain 
confirmed that there was no lesion accounting for his hearing 
loss.  It was noted that a hearing aid would be prescribed since 
it "may be a service connected injury."

In March 2006, the Veteran submitted a questionnaire to Dr. 
B. A. M. regarding his hearing loss.  This questionnaire provided 
background information from the Veteran that he did not notice 
hearing loss prior to service, but that hearing tests done in 
1958 and 1962 showed an insignificant left ear hearing loss.  It 
explained that the Veteran was assigned duty that constantly 
subjected him to acoustic trauma from the loud noise of turbo 
prop and jet engines, that he noticed a slight decrease in 
hearing in his left ear during his service in 1965, and that the 
decrease continued gradually over the years and reached 
disability status about three years ago.  Dr. B. A. M.'s yes and 
no responses to the Veteran's questions state that acoustic 
trauma could cause unilateral hearing loss, explosions usually 
caused bilateral hearing loss, while blasts usually caused 
unilateral loss; acoustic trauma could contribute to a gradual 
loss of hearing over a period of years; the configurations of 
readings from a hearing test could not absolutely (100 percent) 
rule out acoustic trauma as a cause of hearing loss; and he could 
not definitely determine the source of the Veteran's hearing 
loss.  Dr. B. A. M. responded "yes" to the question of "Is 
there any possibility (no matter how remote) that the Acoustic 
Trauma which I incurred during my military service over 35 years 
ago has in any way contributed to my present hearing 
loss . . . in my left ear?"  

The Veteran also submitted internet sites on hearing loss that 
note that unilateral hearing loss is "most often associated with 
conductive causes, trauma, and acoustic neuromas."  These texts 
also indicate that the five causes of hearing loss are long term 
exposure to environmental noise, genetic factors, disease 
processes affecting the ear, medication, and physical trauma.  In 
a supporting statement, the Veteran stated that hearing loss was 
not in his family's history, that he had measles and mumps as a 
child, that he had not taken any medications that would have 
affected his hearing and that the only type of physical trauma to 
which he had been subjected was exposure to loud noise during 
service.  Regarding the unilateral factors noted in this 
information, he explained that a November 2005 MRI had shown his 
ears were physiologically normal, so he did not believe the 
unilateral hearing loss would be a conductive cause, and that an 
MRI and CAT scan showed he did not have any tumors. 

A December 2006 letter from Dr. D. C. A. reports that he 
evaluated the Veteran in September 2006.  Dr. D. C. A. indicated 
that the Veteran told him his duty station was directly adjacent 
to the flight line and he was exposed to "high-pitched noises 
all day."  The Veteran also reported that "the exposure was 
significantly to the left-side of the way his desk was aligned. 
[The Veteran] noticed in July 1965 increased hearing loss in the 
left-side."  Dr. D. C. A. opined that if the Veteran's recount 
of his noise exposure was accurate (including the amount of noise 
exposure on a daily basis, and the "positioning of his desk 
being exposed to his left-side"), then "it is as likely as not 
that [the Veteran's] current unilateral hearing loss to some 
extent is due to acoustic trauma" he experienced in service.  
Dr. D. C. A. noted that "It can be argued that he had a pre-
existing hearing loss prior to entering the military, but I have 
a second hearing test showing that after that first one was done 
bilateral hearing appears normal."  The doctor also points out 
that "Unilateral hearing loss due to noise exposure can be 
present in patients who are exposed to unilateral noise."  

A February 2009 opinion from a VHA specialist concludes that the 
Veteran's current left ear hearing loss had its clinical onset 
after his active service.  In a March 2009 addendum, the VHA 
specialist explained his rationale for this opinion.  He 
discussed and explained the evidence both prior to and during the 
Veteran's service.  He noted that July 1962 audiometry assessed 
air conduction only, which made it difficult to conclude whether 
the hearing loss was conductive, sensorineural, or mixed, but he 
noted that the examiner had indicated other testing suggested a 
sensorineural loss.  September 1962 audiometry by Dr. S. N. B. 
included both air and bone conduction testing and it was noted 
there was an air bone gap at the lower frequencies and 
sensorineural asymmetry at 4000 Hertz, with the left ear being 
worse, but still within a normal hearing range.  He noted that 
two further November 1962 audiometry tests showed the left low 
frequency conductive component had resolved; a mild high 
frequency sensorineural loss was present at 8000 Hertz during the 
first November audiometry, but was not present on the second 
audiometry.  He also explained that July and October 1965 
audiometry revealed a mild high frequency loss at 6000 Hertz and 
April 1968 separation examination testing revealed normal 
hearing.  

The VHA specialist explained that this evidence showed some 
variation in the testing results and that the low frequency loss 
noted in July and September 1962 was probably conductive in 
nature.  While testing before and after service varied, testing 
of the left ear consistently revealed, at worst, a mild high 
frequency hearing loss at 8000 Hertz and sometimes at 6000 Hertz.  
He concluded that the Veteran had a mild high frequency 
sensorineural hearing loss that was not consistently demonstrated 
on repeat testing and that the Veteran separated from service 
with stable or improved left-sided hearing compared to the 
testing he had prior to active service.  Based on this evidence 
he concluded that there was no noise-induced hearing loss 
sustained during service.  He provided the following further 
explanation:

I believe it is highly unlikely that the flat 
moderate sensorineural hearing loss that was 
first noted on the hearing test dated April 20 
2005 is related to noise exposure sustained 
during service.  The patient's current left-sided 
hearing loss is not a typical noise-induced 
pattern.  It was noted many years after his 
separation from the military.  It varies 
significantly from even the worst testing that he 
had before, during or on separation from the 
service and I believe that the current left-sided 
hearing loss is unrelated to his military 
service. 

(emphasis in original).

In a May 2009 statement, the Veteran argued that the VHA 
opinion neither diminished nor refuted the opinion of Dr. 
D. C. A. that there was a possibility of a unilateral hearing 
loss and that acoustic trauma during service can have a 
delayed effect.  He noted that the VHA specialist did not 
consider Dr. D. C. A.'s opinion.  He said the fact that he 
first reported hearing loss to VA in 2005 should not be a 
factor and that he noticed a gradual worsening of his hearing 
over the years, but it did not severely interfere with his 
life until 2005.  He also indicated that he questioned the 
September 1962 hearing test since he had not received a copy 
of those results.

The record contains conflicting evidence regarding whether 
chronic left ear hearing loss preexisted service.  While a 
left ear hearing loss was noted in ROTC records prior to 
service, the competent medical evidence of record discussing 
these results and other pre-service and in service findings 
concludes that chronic left ear hearing loss did not preexist 
service.  Specifically, the VHA specialist's March 2009 
opinion thoroughly discusses pre-service and in-service 
findings to conclude that at most the Veteran had a 
preexisting mild high frequency hearing loss at 6000 and 8000 
Hertz.  Findings at these levels are not considered in 
determining whether there is hearing loss by VA standards.  
The specialist found that lower frequency left ear hearing 
loss noted in July 1962 resolved prior to service as shown by 
two November 1962 audiometric evaluations.  Additionally, 
while private physician D. C. A. noted the possibility of 
preexisting hearing loss, he explained that the second 
hearing test showed normal hearing; hence, he appears to also 
conclude that left ear hearing loss did not preexist service.  
The October 2005 VA examiner opinion appears to indicate a 
belief that left ear hearing loss preexisted service; 
however, the VA examiner did not explain the rationale for 
this conclusion and when compared with the other competent 
medical evidence noted above, this opinion cannot be viewed 
as clear and unmistakable evidence of preexistence.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding 
that "a mere conclusion by a medical doctor is insufficient 
to allow the Board to make an informed decision as to what 
weight to assign to the doctor's opinion").

Therefore, the record does not contain clear and unmistakable 
evidence that hearing loss preexisted service and the 
presumption of soundness has not been rebutted; consequently, 
it is not necessary for the Board to consider whether hearing 
loss was aggravated by service.  The Board will continue with 
an analysis of whether left ear hearing loss was incurred as 
a result of noise exposure during service.

The Veteran has alleged that he was exposed to acoustic 
trauma during service because his duty stations were adjacent 
to the flight line and his desk was aligned so the noise 
exposure was significantly to his left side.  While his 
service records do not specify the location of his duty 
stations and whether they bordered a flight line, he is 
competent to testify to the facts and circumstances of his 
service, and given his service as a supply management officer 
in the Air Force there is no reason to doubt the credibility 
of his statements.  Hence, the Board concedes that the 
Veteran experienced exposure to aircraft noise during 
service.  

As there is no medical evidence showing left ear 
sensorineural hearing loss was manifested to a compensable 
level in the first postservice year, there is no basis for 
considering presumptive service connection for left ear 
hearing loss based on such being a chronic organic disease of 
the nervous system.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 
The record includes both medical evidence that tends to 
support the Veteran's claim that left ear hearing loss is 
related to acoustic trauma during service and medical 
evidence that is against his claim.  Evidence tending to 
support his claim includes February and March 2006 records 
from VA physician B. A. M. and a December 2006 private 
opinion from Dr. D. C. A.  Evidence against his claim 
includes the October 2005 VA examiner's opinion and the 
February 2009 VHA opinion and March 2009 addendum.  When 
evaluating these opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The March 2006 questionnaire answers from Dr. B. A. M. hold 
little probative weight as they are mere conclusions and do 
not include a rationale for the conclusions reached.  Stefl, 
21 Vet. App. at 123; see Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that medical evidence that is speculative, 
general, or inconclusive cannot be used to support a claim).  
The Veteran phrased his questions in a manner as to whether 
it was possible that gradual left ear hearing loss could be 
related to acoustic trauma and Dr. B. A. M. merely responded 
with "yes" answers without providing further explanation.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that 
a purely speculative unsupported and unexplained opinion was 
insufficient evidence to support a claim).  Similarly, Dr. 
B. A. M.'s February 2006 notation that a hearing aid would be 
prescribed as the left ear hearing loss may be service 
connected was a speculative statement unsupported by any 
rationale.  Id. 

Dr. D. C. A.'s opinion also holds little probative value as 
he does not provide a clear rationale for his opinion.  While 
he discusses the Veteran's history of noise exposure and some 
of the in service and post-service evidence, he does not 
explain his conclusion that the noise exposure the Veteran 
had during service caused a distinct unilateral hearing loss.  
While he indicates that the alignment of the Veteran's desk 
could have caused more noise exposure to the left side, he 
does not explain why this would have resulted in such a 
significant difference in noise exposure between the left and 
right ears that the Veteran would currently have no right ear 
hearing loss, but would have significant left ear hearing 
loss more than 41 years after service.  He also did not 
discuss the configuration of the hearing tests before and 
during service as related to the Veteran's current audiometry 
results.  Hence, his opinion is insufficient to allow the 
Board to make a fully informed decision regarding the medical 
issues pertinent to the Veteran's claim.  See Stefl, 21 Vet. 
App. at 123.

In contrast, the February 2009 VHA opinion and March 2009 
addendum clearly explain that the current left ear hearing 
loss is not a typical noise induced pattern and that the 
configuration of current audiometry varies significantly from 
the tests completed during service.  The specialist found it 
significant that the Veteran's hearing improved during 
service and that findings of sensorineural high frequency 
hearing loss were inconsistent during service.  The Board 
notes the Veteran's argument that the VHA specialist did not 
sufficiently respond to Dr. D. C. A.'s opinion.  While the 
opinion regarding left ear hearing loss did not provide 
specific comment on Dr. D. C. A.'s opinion, the specialist 
indicated that he reviewed the evidence of record and his 
opinion regarding tinnitus (which will be discussed in detail 
below) specifically mentions findings made by Dr. D. C. A.  
Hence, it is clear that the VHA specialist took the opinion 
of Dr. D. C. A. into account when reaching his conclusions, 
even if he did not actually discuss the specifics of the 
opinion.  The Veteran also questioned the use of September 
1962 audiometry as he had not been given a copy of these 
results.  The Board's review of the file shows that September 
1962 graphical audiometry is of record and there is no reason 
to believe that the specialist's interpretation of this 
audiometry is incorrect.  [Notably, the Board is neither 
competent nor authorized to interpret audiometry in chart 
format.]  The VHA specialist's opinion is the most recent 
opinion of record, so his review would have considered all 
previous medical opinions and the internet information 
submitted in support of the Veteran's claim.  This opinion 
describes the unilateral hearing loss disability in 
sufficient detail and thoroughly explains the rationale for 
the opinion, thus, allowing the Board to make a fully 
informed evaluation of the underlying medical issues.  See 
Stefl, 21 Vet. App. at 123.

The Board places little probative weight on the October 2005 
VA examiner's opinion as it appears to at least in part be 
based on a finding that left ear hearing loss preexisted 
service.  As explained above, the record does not contain 
clear and unmistakable evidence to rebut the presumption of 
soundness; hence, an opinion predicated on a finding that 
left ear hearing loss preexisted service has little probative 
value in resolving the medical issues pertinent to the 
Veteran's claim.

The Board also notes the internet information submitted by 
the Veteran regarding potential causes of hearing loss.  
While the Veteran has attempted to tailor the listed causes 
to rule them out in his case, he is a layperson and lacks the 
training to opine regarding medical etiology.  The question 
of what caused his uniltaral hearing loss is a complex 
medical question not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Notably, the information regarding unilateral 
hearing loss states that the three causes mentioned are 
"most often" associated with unilateral hearing loss.  
Hence, this document does not rule out the possibility of 
other causes of unilateral hearing loss and is too general to 
evaluate the specific facts of the Veteran's case.  See 
Obert, 5 Vet. App. at 33.

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the VHA 
specialist's opinion reflects a full review of all medical 
evidence of record, including Dr. D. C. A.'s opinion, reveals 
a complete familiarity with the history of the Veteran's left 
ear hearing loss, is supported by detailed findings and 
rationale, and is couched in terms of greater certainty and 
supporting rationale.  Accordingly, the Board finds that the 
opinions of Dr. D. C. A. and Dr. B. A. M. are of less 
probative value than the VHA specialist's opinion; the VHA 
specialist's opinion is persuasive of a conclusion that left 
ear hearing loss did not result from noise exposure during 
service.

The preponderance of the evidence is against the claim of 
service connection for left ear hearing loss and it must be 
denied.  
Tinnitus

An April 2005 VA treatment record notes the Veteran 
complained of experiencing "hissing" tinnitus in the left 
ear for the "last few years."  

On October 2005 VA examination, the Veteran reported that he 
had experienced left ear tinnitus for a long time, but it had 
gotten worse over the last few years.  The examiner opined 
that tinnitus was not related to the Veteran's service due to 
its recent onset.

Dr. D. C. A.'s December 2006 opinion notes that the Veteran 
stated tinnitus was not noticeable until 1968, and from "1968 it 
became gradually noticeable until 1993, at which point it became 
a mild impairment."  The Veteran reported that it became 
increasingly louder over the next 10 years and in 2003 it was a 
"moderate impairment."  He also stated that "it has become a 
severe impairment" subjectively since 2005.  Dr. D. C. A. opined 
that "Although [the Veteran's tinnitus] was not noticeable prior 
to 1968, there is a chance more likely than not that there is a 
connection between the increasing hearing loss and the increasing 
tinnitus over time."

The February 2009 VHA specialist's opinion states that left ear 
hearing loss is the most likely cause of the Veteran's tinnitus.  
However, he notes that the Veteran told Dr. D. C. A. that 
tinnitus was present and mildly impairing since service.  Hence, 
the specialist concluded that noise exposure during service 
"contributed in some measure to the chronic 'mildly impairing' 
tinnitus."  He further opined that it was very likely that the 
progression of tinnitus from mild to severe was related to the 
post-service drop in hearing in the left ear.

The Board finds that the balance of the evidence establishes 
that the Veteran's tinnitus is at least partially related to 
noise trauma during service.  The Veteran is competent to 
provide evidence regarding experiencing tinnitus since 
ringing in the ears is a symptom capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Both the 
December 2006 private opinion and February 2009 VHA opinion 
considered the Veteran's history of experiencing tinnitus 
since service and his noise exposure during service and 
concluded that tinnitus was at least in part related to that 
noise exposure.  The October 2005 VA opinion appears to be 
premised on inaccurate factual premises, as the Veteran told 
the VA examiner he had experienced tinnitus for a long time, 
but her opinion is based on a finding that he only recently 
began to experience it.  Hence, this opinion holds no 
probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993) (finding that a physician's opinion based on an 
inaccurate factual premise has no probative value).  
Consequently, the Board concludes that service connection for 
tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


